Case: 19-50832     Document: 00515571219         Page: 1   Date Filed: 09/18/2020




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 18, 2020
                                  No. 19-50832
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Andres Soriano,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:18-CR-592-1


   Before King, Stewart, and Southwick, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         Andres Soriano appeals the district court’s denial of his motion to
   suppress on grounds that he did not voluntarily consent to the search of his
   vehicle conducted during a traffic stop. For the following reasons, we
   AFFIRM.
                         I. Facts & Procedural History
         In August 2018, Soriano was arrested during a traffic stop after a
   search of his vehicle revealed a suitcase that contained nine bundles of a
   substance later determined to be cocaine having a total weight of 10,715
Case: 19-50832        Document: 00515571219             Page: 2      Date Filed: 09/18/2020




                                        No. 19-50832


   grams. He was charged with possession with the intent to distribute five
   kilograms or more of cocaine. See 21 U.S.C. § 841.
           Soriano moved to suppress the discovery of the cocaine. He
   contended that the police officers who conducted the traffic stop, Carla
   Rodriguez-Montelongo and Javier Ramirez, “unjustifiably prolonged his
   detention beyond the amount of time needed to complete the purpose of the
   traffic stop” in violation of his Fourth Amendment rights. He also argued
   that his consent to search his vehicle was involuntary under this court’s six-
   part test for determining whether consent was given freely and voluntarily.
   (citing United States v. Perales, 886 F.3d 542, 546 (5th Cir. 2018)).
           The magistrate judge (MJ) conducted a hearing on Soriano’s motion.
   Officer Rodriguez testified at the hearing that on the day in question, she was
   traveling eastbound on Interstate 10 with her partner, Officer Ramirez,
   performing routine traffic patrol. Soriano was travelling in his vehicle
   eastbound and passed Officer Rodriguez’s patrol car. The speed limit was 80
   miles per hour and Officer Rodriguez clocked Soriano driving at 90 miles per
   hour. She also observed that the vehicle’s window tint appeared to exceed
   the legal limit. She activated her emergency lights to make a traffic stop,
   which automatically activated the patrol car’s dash-cam video and the
   officers’ body cameras.
           Officer Rodriguez 1 approached Soriano’s vehicle on the passenger
   side and speaking in Spanish, informed Soriano of the reason for the traffic
   stop: “speed and the window tint.” She ran a “tint meter” on Soriano’s
   windows, which confirmed that his window tint exceeded the legal limit.



           1
            It appears from the record that Officer Ramirez stood close to Officer Rodriguez
   and Soriano during most of the traffic stop, but did not directly question or speak with
   Soriano until after the search of the vehicle ended and Soriano was placed under arrest.




                                              2
Case: 19-50832      Document: 00515571219           Page: 3   Date Filed: 09/18/2020




                                     No. 19-50832


   Soriano then volunteered that his driver’s license had been suspended for
   approximately two years due to his prior receipt of tickets for speeding and
   driving without insurance.
          Officer Rodriguez asked Soriano where he was going, and he
   responded that he was traveling from El Paso to Odessa to see his mother and
   brother and that he planned to return that day, that night, or the next day.
   According to Officer Rodriguez, it was rare for people to make such a trip on
   a Sunday. In her experience, people would typically leave on Friday and
   return the following Sunday or Monday, particularly if they planned to visit
   family. Soriano’s story did not seem credible to her and raised her suspicion
   that he was not being truthful.
          Officer Rodriguez asked for Soriano’s registration and he handed it to
   her. She asked him when was the last time that he had been pulled over, and
   he responded that it had been a while because he usually drove cautiously.
   She asked if Soriano had ever been arrested and he asked her to repeat the
   question, which raised “red flags” with her because she believed that he was
   stalling to come up with an answer. Soriano stated that he had been arrested
   a year and a half prior “for tickets.”
          Officer Rodriguez asked Soriano to roll down the rear window and she
   observed a large duffle bag or suitcase in the back seat. This made her suspect
   that Soriano was not being truthful because he had told her that he was
   returning that night or the next day, but the bag appeared too large for such a
   short trip. When Officer Rodriguez questioned Soriano about the size of the
   suitcase, he stated that he was actually going to stay in Odessa for a couple of
   days. When Rodriguez confronted him with the discrepancy in his story—
   short versus long stay—he began to backpedal and replied that he was not
   sure if his mother was home so he may end up returning sooner than he had
   planned. Officer Rodriguez testified that she found Soriano’s explanation




                                            3
Case: 19-50832     Document: 00515571219           Page: 4   Date Filed: 09/18/2020




                                    No. 19-50832


   strange because he had not called his mother to confirm that she would be
   home before driving so far to see her. She then testified that at this point,
   Soriano seemed very nervous because his face was flushed and he was
   beginning to sweat. She suspected that he was hiding something.
          Officer Rodriguez asked Soriano to exit the vehicle. She asked if he
   had anything illegal in the vehicle and he immediately looked at the car. She
   testified that based on her training and experience, she took Soriano’s
   reaction as a sign that the car likely contained contraband. She asked Soriano
   about the contents of the suitcase and he responded that it contained clothes
   and showed her the top layer of clothes. She asked Soriano what was in his
   trunk, and he opened it. The trunk contained multiple gallon containers of
   gasoline and he explained that gasoline was “cheaper in El Paso.”
          Officer Rodriguez told Soriano that he would receive a citation for
   driving without a license and that they would proceed after a records check.
   She returned to her patrol car to run “criminal history” and “border”
   checks. She learned that Soriano had been arrested two months prior for
   theft, unlawful possession of a dangerous weapon, and possession of a
   controlled substance. Her suspicions escalated due to the disparity between
   this information and Soriano’s earlier statement that he had been arrested a
   year and a half prior “for tickets.” She returned to Soriano’s vehicle and
   questioned him about the discrepancy and he admitted to having been
   arrested for theft but did not mention the weapon and controlled substance
   charges.
          Officer Rodriguez then asked if Soriano had anything illegal in the
   vehicle such as cocaine, marijuana, ecstasy, or large amounts of money. He
   replied “Nothing, nothing” but she observed that he appeared to grow more
   nervous. She then asked, “Do you give me permission to check the car?” and
   Soriano responded, “Check it.” She continued, “If I call the dog right now




                                         4
Case: 19-50832      Document: 00515571219           Page: 5   Date Filed: 09/18/2020




                                     No. 19-50832


   from the checkpoint, do you think it will alert?” Soriano replied, “No, you
   can bring him.” She then informed him that he would receive a citation for
   not having a license and for speeding and a warning for the tint. Both officers
   put on their gloves in anticipation of searching Soriano’s vehicle. She asked
   him to empty his pockets, which revealed $2,000 in his wallet. He explained
   that the money was from his work as a cook and manager.
          Officer Rodriguez testified that she searched Soriano’s vehicle based
   on his voluntary consent and that she was detaining him based on her
   reasonable suspicion. She did not place him under arrest or put him in her
   patrol car. She then discovered nine “kilo sized bundles” of cocaine in the
   suitcase and placed Soriano under arrest.
          After considering the testimony and arguments from counsel, the MJ
   recommended that the district court deny Soriano’s suppression motion.
   The MJ found that Officer Rodriguez had reasonable suspicion to extend the
   traffic stop and that the totality of the evidence weighed in favor of a finding
   that Soriano voluntarily consented to the search. The district court adopted
   the MJ’s report and denied Soriano’s motion to suppress.
          Pursuant to a conditional plea agreement, Soriano pled guilty to the
   charged offense but reserved the right to appeal the district court’s denial of
   his motion to suppress. The district court sentenced him within the
   guidelines range to 70 months of imprisonment and three years of supervised
   release. Soriano filed this appeal.
                                   II. Discussion
          The sole issue on appeal is whether the district court erred in
   concluding that Soriano voluntarily consented to the search of his vehicle.
   We hold that it did not.




                                          5
Case: 19-50832      Document: 00515571219          Page: 6    Date Filed: 09/18/2020




                                    No. 19-50832


          When examining the district court’s denial of a motion to suppress
   evidence, this court reviews questions of law de novo and factual findings for
   clear error. United States v. Santiago, 410 F.3d 193, 197 (5th Cir. 2005).
   Voluntariness of consent is a factual inquiry. United States v. Rounds, 749 F.3d
326, 338 (5th Cir. 2014). Factual findings are “clearly erroneous if the court
   is left with the definite and firm conviction that a mistake has been
   committed.” United States v. Hernandez, 279 F.3d 302, 306 (5th Cir. 2002)
   (internal quotation marks and citation omitted). If a factual finding is
   “plausible in light of the record as a whole,” it is not clearly erroneous.
   United States v. Zavala, 541 F.3d 562, 574 (5th Cir. 2008) (internal quotation
   marks and citation omitted). Where, as here, the denial of a suppression
   motion is based on live testimony at a hearing, “the clearly erroneous
   standard is particularly strong because the judge had the opportunity to
   observe the demeanor of the witnesses.” Santiago, 410 F.3d at 197. In
   addition to deferring to the district court’s factual findings, this court must
   “review the evidence in the light most favorable to the prevailing party,”
   here, the Government. Id.
          A warrantless search is presumptively unreasonable, subject to certain
   exceptions, such as voluntary consent. Id. at 198. “The voluntariness of
   consent is a question of fact to be determined from a totality of the
   circumstances.” Id. at 199 (internal quotation marks and citation omitted).
   To evaluate the voluntariness of consent, we consider the following six
   factors: “(1) the voluntariness of the defendant’s custodial status; (2) the
   presence of coercive police procedures; (3) the extent and level of the
   defendant’s cooperation with the police; (4) the defendant’s awareness of his
   right to refuse to consent; (5) the defendant’s education and intelligence; and
   (6) the defendant’s belief that no incriminating evidence will be found.” Id.
          Here, the district court determined that three factors weighed against
   a finding of voluntariness: Soriano was involuntarily detained; Officer



                                          6
Case: 19-50832      Document: 00515571219           Page: 7   Date Filed: 09/18/2020




                                     No. 19-50832


   Rodriguez did not inform him of his right to refuse consent; and Soriano
   likely believed that incriminating evidence would be found. It also found that
   three factors favored a finding of voluntariness: the lack of coercive police
   procedures; the extent of Soriano’s cooperation; and Soriano’s education
   and intelligence. Although the factors were essentially even on both sides, the
   district court concluded that, based on the totality of the circumstances,
   Soriano’s consent was voluntary. We agree and will discuss each factor in
   turn.
           A. Voluntariness of Custodial Status
           Voluntariness of custodial status turns on whether a reasonable person
   in the defendant’s position would feel free to terminate the encounter. See
   United States v. Cavitt, 550 F.3d 430, 439 (5th Cir. 2008). Whether an
   investigating officer has returned a defendant’s license and documents and
   has provided the citation as promised are relevant to whether a reasonable
   person would feel free to terminate the encounter. See id.
           After Soriano provided Officer Rodriguez with his vehicle’s
   registration approximately four minutes into the encounter, she continued to
   retain possession of the registration throughout the period that she
   questioned Soriano and at the time that he consented to the search. She also
   informed Soriano that she intended to issue him a citation for driving without
   a license, yet she had not issued that citation as of the time that he consented
   to the search.
           A reasonable person in Soriano’s position “might not have felt free to
   leave until he was issued the promised [citation] and his [registration] had
   been returned.” Id. Accordingly, it was not clearly erroneous for the district
   court to weigh this factor against a finding of voluntariness.




                                          7
Case: 19-50832      Document: 00515571219             Page: 8   Date Filed: 09/18/2020




                                     No. 19-50832


          B. Presence of Coercive Police Procedures
          Soriano contends that Officer Rodriguez employed coercive police
   procedures when she suggested that Soriano was not being truthful,
   repeatedly asked whether he had any illegal substances, and deceived him by
   telling him that Officer Ramirez agreed that her questions were clear. The
   district court concluded that no coercive police procedures were utilized in
   obtaining Soriano’s consent to search his vehicle. Although Officer
   Rodriguez pointed out the inconsistencies in Soriano’s statements, the
   district court found that her statements and questions were not intended to
   trick him into consenting. The district court also noted that Soriano failed to
   point to case law indicating that confronting a defendant with inconsistent
   statements is a coercive police procedure. We agree. Officer Rodriguez’s
   statements—made during a valid traffic stop that was prolonged due to
   reasonable suspicion—were a means of investigating in order to confirm or
   dispel her suspicions. See United States v. Brigham, 382 F.3d 500, 511 (5th
   Cir. 2004) (en banc).
          As to the issue of deceit, after Officer Rodriguez ran the criminal
   history and immigration checks in the patrol car and returned and confronted
   Soriano with the fact that he had lied about his most recent arrest, he acted
   confused about her questions. Officer Rodriguez told Soriano that she
   believed that her questions had been clear and that Officer Ramirez agreed
   that her questions were clear. In actuality, however, the extent of the
   interaction between Officers Rodriguez and Ramirez was limited to
   Rodriguez remarking “seems kind of weird” and Ramirez responding “yes.”
   In other words, Officer Ramirez never explicitly told Officer Rodriguez that
   he believed that her questions were clear. Soriano argues that Rodriguez used
   this misrepresentation of unanimity to pressure him and that doing so
   amplified the coercive nature of her accusations.




                                           8
Case: 19-50832      Document: 00515571219          Page: 9   Date Filed: 09/18/2020




                                    No. 19-50832


          The district court determined that Officer Rodriguez’s statement to
   Soriano, despite being untruthful, was not the type of “trickery” this court
   has deemed a coercive tactic. Additionally, the district court observed that
   the statement was meant to ensure that Soriano understood Officer
   Rodriguez throughout the entire stop and to prompt him to answer
   truthfully—not to pressure him to consent to the search. We agree.
          The video footage of the encounter makes clear that although both
   officers were present, Officer Ramirez never directly questioned or was
   involved in questioning Soriano. See Perales, 886 F.3d at 548 (recognizing that
   presence of multiple officers can be a factor in determining coerciveness but
   finding that the presence of the second officer did not apply because he was
   not involved in the traffic stop). Moreover, Soriano does not challenge the
   district court’s finding that Officer Rodriguez’s statement was intended to
   ensure that Soriano understood her and to prompt his truthfulness but not to
   pressure him to consent to the search. Soriano has failed to show that the
   district court clearly erred in holding that this factor weighed in favor of a
   finding of voluntariness.
          C. Cooperation with the Police
          Cooperation by the defendant is a factor favoring a finding that
   consent was voluntary. See United States v. Yeagin, 927 F.2d 798, 801 (5th
   Cir. 1991). The district court adopted the MJ’s conclusion that Soriano was
   more cooperative than not and that this factor weighed in favor of
   voluntariness. We agree.
           In addition to opening his trunk after Officer Rodriguez requested
   that he do so, Soriano also allowed her to test the tint of his driver’s side
   window and showed her the top layer of clothes in his suitcase when she
   asked what was inside of it. Although Officer Rodriguez pointed out several
   instances where Soriano expressed nervousness, she also noted that he




                                           9
Case: 19-50832       Document: 00515571219           Page: 10    Date Filed: 09/18/2020




                                      No. 19-50832


   appeared to be calm and cooperative at several other points during the
   encounter. Thus, viewing the evidence in the light most favorable to the
   Government, see Santiago, 410 F.3d at 197, the finding that Soriano “was
   more cooperative than not,” is plausible, see Zavala, 541 F.3d at 574, and its
   conclusion that this factor weighed in favor of voluntariness was not clear
   error.
            D. Right to Refuse Consent
            An officer’s failure to inform a suspect that he has a right to refuse to
   consent to a search militates against voluntariness. United States v. Shabazz,
   993 F.2d 431, 438–39 (5th Cir. 1993). The district court adopted the MJ’s
   determination that Officer Rodriguez never informed Soriano of his right to
   refuse consent and that factor weighed against voluntariness. The
   Government does not directly challenge this determination but contends that
   Soriano’s experience with law enforcement should offset the amount of
   weight for this factor.
            In United States v. Ponce, 8 F.3d 989, 998 (5th Cir. 1993), we held that
   “experience in the criminal justice system can offset ‘any weight’ accorded
   to an officer’s failure to advise a suspect of his right to resist a search.” Id.
   Here, Soriano’s presentence report (PSR) indicates that, while he has no
   prior convictions, he has been arrested on three occasions. Still, neither the
   MJ nor the district court made any findings as to whether Soriano’s criminal
   history would provide him with enough familiarity with the criminal justice
   system to result in his knowledge of the right to refuse consent. Because the
   extent of Soriano’s familiarity with law enforcement procedures and its
   impact on his actions is unclear, the Government has not shown that the MJ
   clearly erred in determining that this factor weighed against voluntariness.




                                           10
Case: 19-50832     Document: 00515571219           Page: 11   Date Filed: 09/18/2020




                                    No. 19-50832


          E. Education and Intelligence
          The district court found that Soriano’s education, although limited,
   did not indicate that he was susceptible to coercion. The court further
   observed that Soriano’s previous interactions with police indicated that he
   was not a newcomer to the law. Moreover, Soriano’s helpful demeanor
   during the stop, his interaction with the police, and his testimony indicated
   that he was at least of average intelligence. On these grounds, the district
   court concluded that this factor weighed “marginally in favor of
   voluntariness.” We agree.
          Soriano was 37 years old at the time of his arrest and had completed
   six years of formal education in Mexico. Officer Rodriguez testified that
   Soriano seemed able to understand and answer her questions. Our review of
   the transcript of the traffic stop confirms that Soriano was responsive to
   Officer Rodriguez’s questions and understood the import of the traffic stop.
   For these reasons, we conclude that the district court’s finding that Soriano
   was at least of “average intelligence” was plausible. Accordingly, its
   determination that this factor “weighs marginally in favor of voluntariness”
   was not clear error.
          F. Belief that No Incriminating Evidence will be Found
          An awareness or belief that no incriminating evidence will be found
   weighs in favor of a finding of voluntariness. See Shabazz, 993 F.2d at 439.
   Consequently, an awareness or belief that some incriminating evidence will
   be found weighs against a finding of voluntariness.
          The record arguably supports the finding that Soriano did not believe
   that any incriminating evidence would be found if his car was searched. As
   noted, Officer Rodriguez asked Soriano “Do you give me permission to
   check the car?” and he replied, “Check it.” She continued “If I call the dog
   right now from the checkpoint, do you think it will alert?” Soriano




                                          11
Case: 19-50832       Document: 00515571219         Page: 12   Date Filed: 09/18/2020




                                    No. 19-50832


   responded, “No, you can bring him.” Likewise, the district court opined that
   at the time of consent, Soriano had already opened his suitcase to show the
   officers its contents and that it was possible that he believed a search would
   not reveal the cocaine because he had already exposed the contents of the
   suitcase. Nevertheless, the district court still agreed with the MJ’s
   conclusion that this factor weighed “marginally” against a finding of
   voluntariness given the lack of evidence on this point. See United States v.
   Kelley, 981 F.2d 1464, 1471 (5th Cir. 1993). Because this conclusion is
   plausible given the limited record, there was no clear error. Zavala, 541 F.3d
   at 574.
                                  III. Conclusion
             Our review of the video, the transcript, and the complete record
   confirms that the district court carefully analyzed the controlling six-factor
   balancing test in view of the evidence presented to it. Its analysis was
   methodical and not skewed one way or the other. In sum, the district court’s
   analysis of the consent factors was “plausible in light of the record as a
   whole.” Id. Accordingly, we hold that the district court did not clearly err in
   concluding that Soriano voluntarily consented to the search of his vehicle.
   The district court’s denial of Soriano’s motion to suppress is AFFIRMED.




                                         12